

Exhibit 10.4






Accretive Health, Inc.
 
Nonstatutory Stock Option Award Agreement


GENERAL TERMS AND CONDITIONS


For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:


This Nonstatutory Stock Option Award is granted to the Participant pursuant to
the Accretive Health, Inc. Amended and Restated 2010 Stock Incentive Plan (the
“Plan”). The Plan is attached as [Exhibit 10.1 to the Current Report on Form 8-K
(File No. 001-34746) filed by the Company on August 20, 2015].
 
 
1.    Grant of Option.
 
This Nonstatutory Stock Option Award Agreement (this “Agreement”) evidences the
grant by Accretive Health, Inc. (the “Company”), on [ ] (the “Grant Date”), to
the Participant, an [employee] of the Company, of an option to purchase, in
whole or in part, on the terms provided herein and in the Plan, [ ] shares (the
“Shares”) of common stock, $0.01 par value per share, of the Company (“Common
Stock”) at an exercise price of $[ ] per share (the “Exercise Price”). Unless
earlier terminated, this option shall expire at 5:00 p.m., Eastern Time, on the
tenth anniversary of the Grant Date (the “Final Exercise Date”).
 
It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.
 
    


1

--------------------------------------------------------------------------------



Exhibit 10.4




2.    Vesting Schedule.


(a)
This option will become exercisable as to 25% of the original number of Shares
on the [ ] anniversary of the Grant Date (the “Vesting Commencement Date”) and
as to an additional 25% of the original number of Shares at the end of each
successive anniversary of the Vesting Commencement Date until the third
anniversary of the Vesting Commencement Date. The right of exercise hereunder
shall be cumulative so that to the extent that the option is not exercised in
any period to the maximum extent permissible, it shall continue to be
exercisable, in whole or in part, with respect to all Shares for which it is
vested until the earlier of the Final Exercise Date and the termination of this
option under Section hereof or the Plan.



(b)
For the avoidance of doubt, in the event that Participant’s employment with the
Company is terminated for any reason, this option shall not vest with respect to
any Shares in excess of the number of Shares set forth opposite the last Vesting
Date as of which Participant was continuously employed by the Company, and this
option shall be immediately forfeited with respect to any remaining unvested
Shares at the time of such termination.



(c)
[Notwithstanding anything to the contrary in Section 2(a) or Section 2(b) above,
in the event that a “Change in Control” (as defined below) occurs while the
Participant remains in the continued employment of the Company, [fifty percent
(50%) of the unvested portion of this Award outstanding at the time of such
Change in Control shall become immediately vested and exercisable upon the
occurrence of such Change in Control, and shall remain exercisable in accordance
with the otherwise applicable provisions hereof. In addition to the foregoing,
in the event of the Participant’s termination of employment by the Company
without Cause or by the Participant for Good Reason following the occurrence of
a Change in Control, any unvested portion of this option outstanding at the time
of such termination shall become vested and exercisable as of the date of such
termination, and shall remain exercisable in accordance with the otherwise
applicable provisions hereof.][each Option (or, if applicable, any securities
granted or issued to Participant in respect of such Option in connection with a
Change in Control) shall become fully vested and immediately exercisable in full
if, within the twelve month period following the date of the consummation of
such Change of Control, the Participant’s employment with the Company or the
acquiring or succeeding corporation is terminated for Good



2

--------------------------------------------------------------------------------



Exhibit 10.4


Reason by the Participant or is terminated without Cause by the Company or the
acquiring or succeeding corporation]]


(d)
For purposes of Section 2(c) above, the following terms shall have the meanings
set forth opposite such terms below:



(i)
“Change of Control” shall mean (A) the consummation of any consolidation or
merger of the Company where the stockholders of the Company, immediately prior
to the consolidation or merger, would not, immediately after the consolidation
or merger, beneficially own (as such term is defined in Rule 13d-3 under the
Act), directly or indirectly, shares representing in the aggregate more than
fifty percent (50%) of the voting shares of the company issuing cash or
securities in the consolidation or merger (or of its ultimate parent
corporation, if any), (B) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company to a
Third Party Purchaser, (C) any sale of a majority of the voting shares of the
Company to a Third Party Purchaser or (D) any liquidation or dissolution of the
Company. Notwithstanding the foregoing, a “Change of Control” shall not be
deemed to have occurred if, in the event of a recapitalization, consolidation or
merger (including a reverse merger) of the Company, (i) persons who, as of the
date immediately prior to such recapitalization, consolidation or merger,
constitute the Company’s Board of Directors constitute at least a majority of
the Board of Directors following such recapitalization, consolidation or merger
and (ii) the Chief Executive Officer of the Company as of the date hereof
remains as the Chief Executive Officer of the Company and a member of the Board
of Directors following such recapitalization, consolidation or merger.

(ii)
“Cause” shall have the meaning set forth in any equity award agreement between
the Company and the Participant, and if not so defined, then “Cause” shall have
the meaning set forth in any employment agreement, offer letter or other
agreement between the Company and the Participant and if not so defined, then
“Cause” shall have the meaning set forth in the Company’s Amended and Restated
Stock Option Plan.



3

--------------------------------------------------------------------------------



Exhibit 10.4


(iii)
“Good Reason” shall have the meaning set forth in any agreement between the
Company and the Participant and if not so defined, then shall mean the
occurrence of any of the following without the Participant’s prior written
consent: (A) any change in the Participant’s position, title or reporting
relationship with the Company from and after a Change in Control that diminishes
in any material respect the authority, duties or responsibilities of the
Participant as in effect immediately preceding the Change of Control, as the
case may be; (B) any material reduction in the Participant’s annual base
compensation from and after such Change of Control or (C) relocation of
Participant’s primary work location by more than 50 miles from its then current
location. Notwithstanding the foregoing, “Good Reason” shall not be deemed to
have occurred unless (x) the Participant provides the Company with written
notice that the Participant intends to terminate employment for one of the
grounds set forth in subsections (A) or (B) within sixty (60) days of such
ground(s) arising, (y) if such ground is capable of being cured, the Company has
failed to cure such ground within a period of thirty (30) days from the date of
such written notice, and (z) the Participant terminates employment within six
(6) months from the date that Good Reason first occurs.

(iv)
“Person” shall mean any individual, entity or group, within the meaning of
Section 13(d) or 14(d) of the Exchange Act, but excluding (a) the Company and
any of its subsidiaries, (b) any employee stock ownership or other employee
benefit plan maintained by the Company and (c) an underwriter or underwriting
syndicate that has acquired the Company’s securities solely in connection with a
public offering thereof.

(v)
“Third Party Purchaser” shall mean any Person or group of Persons, none of whom
is, immediately prior to the subject transaction, a stockholder of the Company
or an Affiliate of a stockholder of the Company.



3.    Exercise of Option.
 
(a)    Form of Exercise. Each election to exercise this option shall be in
writing, signed by the Participant, and received by the Company at its principal
office, accompanied by this agreement, and payment in full in the manner
provided in the Plan. Alternatively, the exercise can be effected using the
software solution provided by the Company’s option management software vendor,
with payment in full in the manner provided in the Plan. The Participant may
purchase less than the number of shares covered hereby, provided that no partial
exercise of this


4

--------------------------------------------------------------------------------



Exhibit 10.4


option may be for any fractional share. No Shares will be issued until the
Participant has executed any and all agreements that the Company may require the
Participant to execute in connection with such exercise and/or in connection
with any transactions involving the Shares (for example, not by limitation,
lock-up agreements and FINRA questionnaires).
 
(b)    Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee or officer of or consultant or
advisor to, the Company or any other entity the employees, officers, directors,
consultants, or advisors of which are eligible to receive option grants under
the Plan (an “Eligible Participant”).
 
(c)    Termination of Relationship with the Company. If the Participant ceases
to be an Eligible Participant for any reason, then, except as provided in
paragraph (d) below, the right to exercise this option shall terminate sixty
(60) days after such cessation (but in no event after the Final Exercise Date),
provided that this option shall be exercisable during such sixty (60) day period
only to the extent that the Participant was entitled to exercise this option on
the date of such cessation. Notwithstanding the foregoing, if the Participant,
prior to the Final Exercise Date, violates the non-competition or
confidentiality provisions of any employment contract, confidentiality and
nondisclosure agreement or other agreement between the Participant and the
Company, including the provisions of Section 6 of this Agreement, the right to
exercise this option shall terminate immediately upon such violation.
 
(d)    Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment or other relationship with the Company is terminated by
the Company for Cause (as such term is defined below), the right to exercise
this option shall terminate immediately upon the effective date of such
termination of employment or other relationship. For purposes hereof, the term
“Cause” shall mean any willful misconduct by the Participant or willful failure
by the Participant to perform his or her responsibilities to the Company
(including, without limitation, breach by the Participant of any provision of
any employment, consulting, advisory, nondisclosure, non-competition or other
similar agreement between the Participant and the Company, and including the
provisions of Section 6 of this Agreement), as determined by the Company, which
determination shall be conclusive. The Participant’s employment or other
relationship shall be deemed to have been terminated for “Cause” if the Company
determines, within thirty (30) days after the Participant’s resignation, that
termination for Cause was warranted. In the event that the Participant is
terminated for Cause, the Company shall be entitled to pursue the remedies set
forth in Section 6(h) of this Agreement.


4.    Withholding.
 
No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.




5

--------------------------------------------------------------------------------



Exhibit 10.4


5.    Transfer Restrictions.
 
This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.
 
6.    Restrictive Covenants.
 
(a)    General. This option represents a substantial economic benefit to the
Participant. The Participant, by virtue of such Participant's role with the
Company, has access to, and is involved in the formulation of, certain
confidential and secret information of the Company regarding its operations and
each Participant could materially harm the business of the Company by competing
with the Company or soliciting employees or customers of the Company.
 
(b)    Non -Solicitation. During the time in which Participant performs services
for the Company and for a period of eighteen (18) months after the Participant
ceases to perform services for the Company, regardless of the reason,
Participant shall not, directly or indirectly, either alone or in conjunction
with any person, firm, association, company or corporation:
 
(i)    Hire, recruit, solicit or otherwise attempt to employ or retain or enter
into any business relationship with, any person who is or was an employee of the
Company within the twelve (12)-month period immediately preceding the cessation
of Participant’s service with the Company; or
 
(ii)    Solicit the sale of any products or services that are similar to or
competitive with products or services offered by, manufactured by, designed by,
or distributed by the Company, to any person, company or entity which was or is
a customer or potential customer of the Company for such products or services.
 
(c)    Non-Disclosure.
 
(i)    Participant will not, without the Company’s prior written permission,
directly or indirectly, utilize for any purpose other than for a legitimate
business purpose solely on behalf of the Company, or directly or indirectly,
disclose to anyone outside of the Company, either during or after Participant’s
relationship with the Company ends, the Company’s Confidential Information, as
long as such matters remain Confidential Information.
 
(ii)    This Agreement shall not prevent Participant from revealing evidence of
criminal wrongdoing to law enforcement or prohibit Participant from divulging
the Company’s Confidential Information by order of a court or agency of
competent jurisdiction. However, Participant shall promptly inform the Company
of any such situations and shall take such reasonable steps to prevent
disclosure of the Company’s Confidential Information until the Company has been
informed of such requested disclosure and the Company has had an opportunity to
respond to the court or agency.


6

--------------------------------------------------------------------------------



Exhibit 10.4


 
(d)    Return of Company Property. Participant agrees that, in the event that
Participant’s service to the Company is terminated for any reason, Participant
shall immediately return all of the Company’s property, including, without
limitation, (i) tools, pagers, computers, printers, key cards, documents or
other tangible property of the Company, and (ii) the Company’s Confidential
Information in any media, including paper or electronic form, and Participant
shall not retain in Participant’s possession any copies of such information.


(e)    Ownership of Software and Inventions. All discoveries, designs,
improvements, ideas, inventions, software, whether patentable or copyrightable
or not, shall be works-made-for-hire and the Company shall be deemed the sole
owner throughout the universe of any and all rights of whatsoever nature
therein, with the rights to use the same in perpetuity in any manner the Company
determines in its sole discretion without any further payment after the term of
the agreement to Participant whatsoever. If, for any reason, any of such results
and proceeds which relate to the business shall not legally be a work-for-hire
and/or there are any rights which do not accrue to the Company under the
preceding sentence, then Participant hereby irrevocably assigns and agrees to
quitclaim any and all of the Participant’s right, title and interest thereto
including, without limitation, any and all copyrights, patents, trade secrets,
trademarks and/or other rights of whatsoever nature therein, whether or not now
or hereafter known, existing, contemplated, recognized or developed to the
Company, and the Company shall have the right to use the same in perpetuity
throughout the universe in any manner the Company determines without any further
payment to Participant whatsoever. The Participant shall, from time to time, as
may be reasonably requested by the Company, at the Company’s expense, do any and
all things which the Company may deem useful or desirable to establish or
document the Company’s exclusive ownership of any and all rights in any such
results and proceeds, including, without limitation, the execution of
appropriate copyright and/or patent applications or assignments. To the extent
Participant has any rights in the results and proceeds of Participant’s services
that cannot be assigned in the manner described above, Participant
unconditionally and irrevocably waives the enforcement of such rights.
Notwithstanding anything to the contrary set forth herein, works developed by
the Participant (i) which are developed independently from the work developed
for the Company regardless of whether such work was developed before or after
the Participant performed services for the Company; or (ii) applications
independently developed which are unrelated to the business and which
Participant develops during non-business hours using non-business property shall
not be deemed work for hire and shall not be the exclusive property of the
Company.
 
(f)    Non-Competition.
 
(i)    During the time in which Participant performs services for the Company
and for a period of twelve (12) months after the cessation of Participant’s
service to the Company, regardless of the reason, Participant shall not,
directly or indirectly, either alone or in conjunction with any person, firm,
association, company or corporation, within the Restricted Area, own, manage,
operate, or participate in the ownership, management, operation, or control of,
or be employed by or provide services to, any entity which is in competition
with the Company.
 


7

--------------------------------------------------------------------------------



Exhibit 10.4


(ii)    Notwithstanding anything to the contrary, nothing in this paragraph (f)
prohibits Participant from being a passive owner of not more than one percent
(1%) of the outstanding stock of any class of a corporation which is publicly
traded, so long as Participant has no active participation in the business of
such corporation.
 
(g)    Acknowledgments. Participant acknowledges and agrees that the
restrictions contained in this Agreement with respect to time, geographical area
and scope of activity are reasonable and do not impose a greater restraint than
is necessary to protect the goodwill and other legitimate business interests of
the Company and that the Participant has had the opportunity to review the
provisions of this Agreement with his legal counsel. In particular, the
Participant agrees and acknowledges (i) that the Company is currently engaging
in business and actively marketing its services and products throughout the
United States, (ii) that Participant’s duties and responsibilities for the
Company are co-extensive with the entire scope of the Company’s business, (iii)
that the Company has spent significant time and effort developing and protecting
the confidentiality of their methods of doing business, technology, customer
lists, long term customer relationships and trade secrets, and (iv) that such
methods, technology, customer lists, customer relationships and trade secrets
have significant value.
 
(h)    Enforcement. The Participant agrees that the restrictions contained in
this Agreement are necessary for the protection of the business, the
Confidential Information, customer relationships and goodwill of the Company and
are considered by the Participant to be reasonable for that purpose and that the
scope of restricted activities, the geographic scope and the duration of the
restrictions set forth in this Agreement are considered by the Participant to be
reasonable. The Participant further agrees that any breach of any of the
restrictive covenants in this Agreement would cause the Company substantial,
continuing and irrevocable harm for which money damages would be inadequate and
therefore, in the event of any such breach or any threatened breach, in addition
to such other remedies as may be available, the Company shall be entitled to
specific performance and injunctive relief. This Agreement shall not in any way
limit the remedies in law or equity otherwise available to the Company or its
Affiliates. The Participant further agrees that to the extent any provision or
portion of the restricted covenants in this Agreement shall be held, found or
deemed to be unreasonable, unlawful or unenforceable by a court of competent
jurisdiction, then any such provision or portion thereof shall be deemed to be
modified to the extent necessary in order that any such provision or portion
thereof shall be legally enforceable to the fullest extent permitted by
applicable law. Without limitation to any other remedies available hereunder or
at law, in the event of any breach of any of the restrictive covenants in this
Agreement by the Participant, the Participant agrees that any Shares purchased
by the Participant pursuant to this Agreement shall be subject to repurchase by
the Company, in its sole discretion, at a price equal to the lesser of the
Exercise Price and the Fair Market Value of the Shares at the time of
repurchase. In the event that the Participant sold the Shares purchased by the
Participant pursuant to this Agreement, then the Participant shall be required
to pay to the Company in cash, within thirty (30) days of a request by the
Company for such payment, the positive difference, if any, between the price at
which the Participant sold the Shares and the amount at which the Company could
have repurchased the Shares pursuant to the preceding sentence.
 


8

--------------------------------------------------------------------------------



Exhibit 10.4


(i)    Severability; Modification. It is expressly agreed by Participant that:
 
(i)    Modification. If, at the time of enforcement of this Agreement, a court
holds that the duration, geographical area or scope of activity restrictions
stated herein are unreasonable under circumstances then existing or impose a
greater restraint than is necessary to protect the goodwill and other business
interests of the Company, Participant agrees that the maximum duration, scope or
area reasonable under such circumstances will be substituted for the stated
duration, scope or area and that the court will be allowed to revise the
restrictions contained herein to cover the maximum duration, scope and area
permitted by law, in all cases giving effect to the intent of the parties that
the restrictions contained herein be given effect to the broadest extent
possible.
 
(ii)    Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law, such invalidity, illegality
or unenforceability will not affect any other provision, but this Agreement will
be reformed, construed and enforced as if such invalid, illegal or unenforceable
provision had never been contained herein.
 
(iii)    Non-Disparagement. Participant understands and agrees that Participant
will not disparage the Company, its officers, directors, administrators,
representatives, employees, contractors, consultants or customers and will not
engage in any communications or other conduct which might interfere with the
relationship between the Company and its current, former, or prospective
employees, contractors, consultants, customers, suppliers, regulatory entities,
and/or any other persons or entities.
 
(j)    Definitions.
 
(i)    Affiliate. “Affiliate” means any entity controlling or controlled by or
under common control with the Company or another Affiliate, at the time of
execution of this Agreement and any time thereafter, where “control” is defined
as the ownership of at least fifty percent (50%) of the equity or beneficial
interest of such entity, and any other entity with respect to which the Company
has significant management or operational responsibility (even though the
Company may own less than fifty percent (50%) of the equity of such entity).
 
(ii)    Confidential Information. “Confidential Information” as used in this
Agreement shall include the Company’s trade secrets as defined under Illinois
law, as well as any other information or material which is not generally known
to the public, and which:
 
a)    is generated, collected by or utilized in the operations of the Company’s
business and relates to the actual or anticipated business, research or
development of the Company; or
 


9

--------------------------------------------------------------------------------



Exhibit 10.4


b)    is suggested by or results from any task assigned to Participant by the
Company or work performed by Participant for or on behalf of the Company.
 
Confidential Information shall not be considered generally known to the public
if Participant or others improperly reveal such information to the public
without the Company’s express written consent and/or in violation of an
obligation of confidentiality to the Company. Examples of Confidential
Information include, but are not limited to, all customer, client, supplier and
vendor lists, budget information, contents of any database, contracts, product
designs, technical know-how, engineering data, pricing and cost information,
research and development work, software, business plans, proprietary data,
projections, market research, perceptual studies, strategic plans, marketing
information, financial information (including financial statements), sales
information, training manuals, employee lists and compensation of employees, and
all other competitively sensitive information with respect to the Company,
whether or not it is in tangible form, and including without limitation any of
the foregoing contained or described on paper or in computer software or other
storage devices, as the same may exist from time to time.
 
(iii)    Restricted Area. For purposes of this Agreement, the term “Restricted
Area” shall mean the United States of America.
 
7.    Applicable Law.
 
This Agreement shall be construed, interpreted and enforced, and its validity
and enforceability determined, strictly in accordance with the laws of the State
of Delaware without applying its conflicts of laws principles.
 
8.    Exclusive Jurisdiction/Venue.
 
All disputes that arise from or relate to this Agreement shall be decided
exclusively by binding arbitration in Cook County, Illinois under the Commercial
Arbitration Rules of the American Arbitration Association. The parties agree
that the arbitrator’s award shall be final, and may be filed with and enforced
as a final judgment by any court of competent jurisdiction. Notwithstanding the
foregoing, any disputes related to the enforcement of the restrictive covenants
contained in Section 6 of this Agreement shall be subject to and determined
under Delaware law and adjudicated in Illinois courts.


9.    Provisions of the Plan.
 
This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option.
 






_________________________________________________


10

--------------------------------------------------------------------------------



Exhibit 10.4


PARTICIPANT

[ ]


11